Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-17 and 23-25 are presented for examination.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-17 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vajapeyam et al (U.S. Patent Application Publication No. 2017/0041767 A1). Vajapeyam’s patent application meets all the limitations for claims 1-17 and 18-22 recited in the claimed invention.

As to claim 1, Vajapeyam et al teach a method, comprising: performing, by a receiving device, a re-establishment or a data recovery of a Packet Data Convergence Protocol (PDCP) layer of the receiving device; and stopping, by the PDCP layer, running a reordering timer of the PDCP layer, wherein the reordering timer enables the PDCP layer to wait to receive a lost data packet (figures 4-5, pars. 0054-0062, figures 7-8, pars.0065-0072, receiving a re-establishment of a PDCP layer, stopping a reordering timer, and waiting to receive a lost data packet).

As to claim 2, Vajapeyam et al teach that a total duration of the reordering timer is less than a first threshold and a remaining running duration of the reordering timer is less than a second threshold (par. 0019, figure 9, pars. 0074-0077, compare a total duration of the reordering timer with the thresholds).

As to claim 3, Vajapeyam et al teach that the method further comprises: comprising resetting, by the PDCP layer, the reordering timer (pars. 0060 & 0074, resetting the reordering timer).

As to claim 4, Vajapeyam et al teach that after stopping running the reordering timer, the method further comprises: starting, by the PDCP layer, the reordering timer when a first condition is satisfied (figure 2, pars. 0048-0049, figure 9, par. 0076, initiating a reordering timer).

As to claim 5, Vajapeyam et al teach that the first condition comprises:
receiving, by the PDCP layer, a first data packet, and determining, by the PDCP layer, that a first value obtained by adding one to a largest count value of a second data packet received by the PDCP layer is greater than a first count value of the first data packet not received by the PDCP layer before the reordering timer last started OR 
the first value is greater than a second count value of the first data packet not received by the PDCP layer OR a first variable is greater than a second variable, wherein the first variable indicates a third count value of a next data packet that the receiving device expects to receive, and wherein the second variable indicates a fourth count value of the first data packet not delivered to an upper layer of the PDCP layer and for which the PDCP layer waits; and
sending, by the receiving device, Radio Resource Control (RRC) connection establishment complete message to a network device, wherein the RRC connection establishment complete message indicates that the receiving device completes a cell handover or a change OR a status report to the network device, wherein the status report indicates a third data packet received by the receiving device before the receiving device has been handed over to the network device (figure 2, pars. 0048-0049, figures 12-17, pars. 0089-0119, describing different conditions for receiving a set of data packet and managing/processing the set of data packet, and generating a status report).

As to claim 6, Vajapeyam et al teach that a performing, by the receiving device, the re-establishment of the PDCP layer for an acknowledged mode (AM) data radio bearer (DRB) OR the data recovery of the PDCP layer for the AM DRB (pars. 0032-0034, 0064, 0071, 0077, re-establishing the PDCP layer and data recovery of the PDCP layer for the AM DRB).

As to claims 7-12, they are also rejected for the same reasons set forth to rejecting claims 1-6 above, since claims 7-12 are merely an apparatus for the method of operations defined in the claims 1-6 and claims 7-12 do not teach or define any new limitations than above rejected claims 1-6.

As to claims 13-17, they are also rejected for the same reasons set forth to rejecting claims 1-6 above, since claims 13-17 are merely an apparatus for the method of operations defined in the claims 1-6 and claims 13-17 do not teach or define any new limitations than above rejected claims 1-6.

As to claims 23-24, Vajapeyam et al teach that a total duration of the reordering timer is less than a first threshold and a remaining running duration of the reordering timer is less than a second threshold (par. 0019, figure 9, pars. 0074-0077, compare a total duration of the reordering timer with the thresholds).
As to claim 25, Vajapeyam et al teach that a first-time interval used to determine a service interruption is greater than or equal to a third threshold, wherein when a second time interval when the PDCP layer delivers data packets to an upper layer of the PDCP layer twice is greater than or equal to the first-time interval, and wherein the upper layer determines that the service interruption has occurred (figures 4-5, pars. 0054-0062, figures 4-5, figures 7-8, pars.0065-0072, detecting a service interruption, comparing a time interval with thresholds, and re-establishing timer).

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Kim et al, U.S. Patent Application Publication No. 2022/0092939 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            May 27, 2022